Exhibit 10.1

 



AGREEMENT

 

 

This Agreement dated November [29], 2016, among Bingham Canyon Corporation,
(“Bingham”) a Nevada Corporation with offices 10457 W. 84th Terrace, Lenexa,
Kansas, 66214, (also referred to herein as “Buyer”), and Annihilyzer, Inc., a
Texas corporation with offices at 616 Cypress Creek Parkway, Suite 410, Houston,
Texas 77090-3026, (also referred to herein as “Seller”)

 

WHEREAS As represented by the pending patent applications filed in the United
States of America and Canada, Seller owns that certain intellectual property
relating to the Annihilyzer intellectual property (referred to herein as “AIP”),
and

 

WHEREAS Bingham desires to purchase, and Seller desires to sell, all of their
right title and interest in the AIP pursuant to the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises, mutual covenants and other good
and valuable consideration contained herein which each party acknowledges to be
sufficient, IT IS HEREBY AGREED:

 

ARTICLE 1

 

TERMS AND CONDITIONS

 

1. Purchase and Sale of Intellectual Property. Upon consummation of the
Agreement,

 

(1.1) Subject to the terms of this Agreement, Bingham shall purchase and/or
acquire, and Seller shall sell and transfer, all of Seller’s right, title and
interest in and to the AIP, including all: (i) software related to the AIP RFID
tracking system; (ii) two (2) AIP Kiosks; (iii) Trademark Registration number
4,521,689 (Apr 29, 2014) for the Annihilyzer ®; (iv) US Utility Application
number US 14/305,865(Material Tracking System); (v) Provisional Application
Number: 62/412,549 received by the United States Patent Office on or about
October 25, 2016 (Material Tracking System); (vi) Canadian Patent Application
No. 2,915,815 filed with the Canadian Intellectual Property Office, (vii) all of
the knowhow and processes involved with the operation of the AIP system; and
(viii) all goodwill and market knowledge concerning the AIP.

 

(1.2) At Closing, Bingham shall: (i) issue and deliver to Annihilyzer, Inc., a
total of 1,500,000 shares of common stock of Bingham (referred to herein as
“Seller’s Shares”), and in addition (ii) deliver to Seller in ready funds the
amount of $750,000.00. The foregoing shall collectively represent the total
consideration for this Agreement (the “Purchase Price”).

 

(1.3) At Closing, Seller shall execute and deliver to Bingham, a mutually
acceptable assignment of all their right, title and interest in the AIP (the
“AIP Assignment”). A copy of the AIP Assignment is attached hereto as Schedule
1.3.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

 

The Seller represents and warrants as follows:

 

2.1 Ownership. Seller is the sole owner of the AIP and has full power to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.

 

2.2 Binding Obligation. This Agreement is a valid and binding obligation of the
Seller enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar Laws affecting creditors' rights generally and by the availability of
equitable remedies.

 

2.3 Consents and Approvals; No Violation. Except as disclosed in Schedule 2.3
annexed hereto, neither the execution, (i) delivery or performance of this
Agreement by each conflict with or violate any provision of any ownership
documents of Seller; (ii) conflict with or result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of notice, modification, payment, termination,
cancellation or acceleration) under, or result in the creation of any lien upon
the AIP under, any of the terms, conditions or provisions of any contract or
lease; (iii) violate any order, writ, judgment, injunction, decree, law,
statute, rule or regulation or other similar authoritative matter ("Law")
applicable to Seller or any of their properties or assets except for violations
which would not have a Material Adverse Effect.

 

2.4 Intellectual Property. Schedule 2.4(a) annexed hereto lists (by name, owner,
date of first use and, where applicable, registration number and jurisdiction of
registration, application, certification or filing) all AIP that is registered,
or for which an application for registration is pending or applied for, in the
name of Seller or that is owned by Seller (whether solely or jointly with
another Person). Schedule 2.4(b) lists each Contract in which any AIP is
licensed to or from any third party. The AIP is pending and Buyer has been
afforded the opportunity to review the AIP applications to determine if there
are any oppositions, cancellations, invalidity proceedings, interferences or
re-examination proceedings presently pending with respect to the AIP owned by
Seller. Except as set forth on Schedule 2.4(c), to the best of the knowledge of
Seller, the conduct of the AIP owned by Seller does not infringe on any
Intellectual Property or other proprietary rights of any Person.

 

2.5 Insurance. Schedule 2.5 annexed hereto, contains a full and complete list of
all current policies of insurance relating to the AIP, its related products and
systems.

 

2.6 Environmental Condition. To the best of its knowledge, Seller has not
violated or incurred any liability under any of the Environmental Laws that may
apply to the AIP.

 

2.7 Brokers. Seller is not a party to any agreement with any finder, broker or
consultant, or in any way obligated to any finder, broker or consultant for any
commissions, fees or expenses, in connection with the origin, negotiation,
execution or performance of this Agreement.

 

2.8 Product Warranties. Schedule 2.8 annexed hereto contains a complete and
accurate list of any and all AIP product warranties in effect (the "AIP Product
Warranties"). Except as disclosed on Schedule 2.8 hereof, there are no
outstanding claims, and Seller does not know of any basis for such claims, with
respect to the AIP Product Warranties.

 

2.9 No Other Representations or Warranties. THE AIP CONVEYED PURUSANT TO THIS
AGREEMENT IS CONVEYED “AS IS WHERE IS WITH ALL FAULTS” EXCEPT AS EXPRESSLY SET
FORTH IN THIS ARTICLE 2, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY, REGARDING THE AIP. SELLER EXPRESSLY DISCLAIMS
ANY OTHER REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE TO BUYER OR ITS REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER
INFORMATION.

 

2.10 Scope of Representations and Warranties. The representations and warranties
of Seller contained in this Agreement are accurate and complete in all material
respects and do not contain any untrue statement of material fact or omit to
state a material fact necessary to make the statements herein and therein not
misleading. To the best of its knowledge, Seller has disclosed to Buyer all
material facts relating to the AIP. There are no facts, conditions or
circumstances known to Seller which would or may have a Material Adverse Effect
on Seller by reason of any matter relating to the AIP

 

2.11 Acceptance of Seller’s Shares.

 

(a)The Seller acknowledges that the Buyer used to be, but has recently ceased to
be, a shell corporation as that term is defined the Securities Act of 1933, as
amended (the “Act”) and the Rules and Regulations promulgated thereunder.

 

(b)The Seller has had an opportunity to ask questions of and receive answers
from Buyer or its representatives concerning the market price of the Shares, all
such questions have been answered to the full satisfaction of Seller and the
Seller has had the opportunity to request and obtain any additional information
the Seller deemed necessary to verify or supplement the information contained
therein.

 

(c) Seller has reviewed and understands the disclosure provided in Buyer's
recent Form 10K Annual Report, Form 10Q Quarterly Report and recent Form 8
Current Report filed with the SEC on August 31, 2016

 

(d) The Seller acknowledges that an investment in the Shares involves
substantial risks, and is fully aware of and understands all of the risk factors
related to the acquisition of the Shares

 

(e) The Seller understands that the Seller’s Shares shall bear one or more
restrictive legends to the following effect:

 

(i)"THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR THE SECURITIES LAWS OF ANY STATE. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHER WISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO
THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION AND QUALIFICATION UNDER THE ACT AND
SUCH LAWS IS NOT REQUIRED"; and

 

(ii)Any and all similar legends required by applicable state law.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that:

 

3.1 Corporate Organization. Buyer has delivered to the Seller all documents
requested by the Seller relating to the existence of Buyer, the authority of
Buyer to enter into this Agreement and in furtherance of the transactions
contemplated by this Agreement, including any financing documents.

 

3.2 Authorization. Buyer has the full corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the consummation of the transactions contemplated hereby, have been duly
authorized and no other corporate or shareholder actions on the part of Buyer
are necessary to authorize the execution and delivery by Buyer of this Agreement
and the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by Buyer and assuming due and valid
authorization, execution and delivery hereof by the Seller is a valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar Laws affecting creditors' rights generally and
by the availability of equitable remedies.

 

3.3 No Violation: Consents. Neither the execution, delivery or performance of
this Agreement by Buyer nor the consummation by Buyer of the transactions
contemplated hereby will (a) conflict with or violate any provision of the
Certificate of Incorporation, as amended from time to time, of Buyer; (b)
conflict with or result in a violation or breach of, or constitute a default (or
give rise to any right of notice, modification, payment, termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any material note, bond, mortgage, indenture, lease, license, permit,
contract, agreement or other instrument, obligation, arrangement or
understanding to which Buyer is a party or by which it or any of its properties
or assets may be bound; (c) violate any Law applicable to Buyer or any of its
properties or assets.

 

3.4 Financial Capacity. Buyer has sufficient cash on hand or financing capacity
to consummate the transactions contemplated by this Agreement and to pay all
fees and expenses of Buyer related to the transactions contemplated by this
Agreement. In regards to the disclosure provided in Buyer's recent Form 10K
Annual Report, Form 10Q Quarterly Report and recent Form 8 Current Report filed
with the SEC on August 31, 2016 that as of Closing there has not been any
Material Adverse Effect.

 

3.5 Brokers. Buyer is not a party to any agreement with any finder, broker or
consultant, or in any way obligated to any finder, broker or consultant for any
commissions, fees or expenses, in connection with the origin, negotiation,
execution or performance of this Agreement.

 

3.6 Warranties. Buyer is relying exclusively upon its own independent judgment
and sole investigation concerning the subject matter of this Agreement. Buyer
has access to or has been provided with all public filings concerning the AIP
that are filed within the United States of America or Canada. Buyer has reviewed
and understands said public filings.

 

3.7 Acceptance of Seller’s AIP

 

(a)The Buyer acknowledges that the Seller has only applied for the patents
surrounding the AIP and that the patents are pending.

 

(b)The Buyer has had an opportunity to ask questions of and receive answers from
the Seller or its representatives concerning the AIP, all such questions have
been answered to the full satisfaction of the Buyer and the Buyer has had the
opportunity to request and obtain any additional information the Buyer deemed
necessary to verify or supplement the information contained therein.

 

 

(c) In regards to the AIP, Seller has reviewed and understands the documents
filed with all governmental agencies including but not limited to the United
States Patent and Trademark Office and the Canadian Intellectual Property
Office.

 

(d) The Seller acknowledges that an investment in the AIP involves substantial
risks, and is fully aware of and understands all of the risk factors related to
the acquisition of the AIP

 

ARTICLE 4

 

COVENANTS

 

4.1 Confidentiality. In regards to the AIP, Seller agrees that, from and after
the Closing, except as otherwise consented to in writing by Buyer or to comply
with this Agreement or applicable Laws, Seller or any of its officers or
co-owner investors will not directly or indirectly disclose or use in a manner
adverse to Buyer, any confidential information developed and /or related to
Buyer’s operations or assets.

 

4.2 Further Assurances. After the Closing, the Seller shall, from time to time,
at the reasonable request of Buyer, and without further expense to Buyer,
execute and deliver such other instruments of conveyance and transfer (including
powers of attorney) as Buyer may reasonably request, in order to more
effectively consummate the transactions contemplated hereby and to vest in Buyer
good and marketable title to the AIP.

 

ARTICLE 5

 

CONDITIONS TO CLOSING

 

5.1 Conditions to Seller’s Obligations. The obligation of Seller to consummate
the transactions contemplated by this Agreement is subject to the satisfaction
(unless waived in writing by Seller) of each of the following conditions on or
prior to April 1, 2017, (the “Closing”).

 

(a) The representations and warranties of Buyer contained in this Agreement
shall be true and correct, without giving effect to any qualification as to
materiality or Material Adverse Effect (or any variation of such term) contained
in any particular representation or warranty, on and as of, the Closing with the
same force and effect as though made on and as of the Closing, except to the
extent any such breach together with all other such breaches does not, or could
not reasonably be expected to constitute a Material Adverse Effect. Buyer shall
have delivered to Seller a certificate of its President, a Vice President or
Secretary, dated as of the Closing, to the foregoing effect

 

(b) Buyer shall have performed and complied in all material respects with all
covenants to be performed or complied with by it on or prior to the Closing.
Buyer shall have delivered to Seller a certificate of its President, a Vice
President or Secretary, dated the Closing, to the foregoing effect;

 

(c)No Law shall have been enacted, issued, promulgated, enforced or entered
which is in effect and has the effect of making the sale of the AIP by Seller to
Buyer or any of the other transaction contemplated by this Agreement illegal or
otherwise restraining or prohibiting the consummation of the sale of the AIP by
Seller to Buyer or any of the other transactions contemplated by this Agreement;
and

 

(d)The consents, authorizations, approvals and waivers set on Schedule 5.l(d)
annexed hereto shall have been obtained; and

 

(e)Issuance of the Seller Shares contemplated by this Agreement; and

 

(f)Delivery to and receipt by Seller of $750,000.00 in accordance with and as
contemplated by this Agreement.

 

 

5.2 Conditions to Buyer's Obligations. The obligation of Buyer to consummate the
transactions contemplated by this Agreement is subject to the satisfaction
(unless waived in writing by Buyer) of each of the following conditions on or
prior to the Closing:

 

(a)The representations and warranties of Seller contained in this Agreement
shall be true and correct, without giving effect to any qualification as to
materiality or Material Adverse Effect (or any variation of such terms)
contained in any particular representation or warranty, on and as of the Closing
with the same force and effect as though made on and as of the Closing, except
to the extent any such breach together with all other such breaches does not, or
could not reasonably be expected to constitute a Material Adverse Effect. Seller
shall have delivered to Buyer a certificate of its President, a Vice President
or Secretary, dated as of the Closing, to the foregoing effect;

 

(b)Seller shall have performed and complied in all material respects with all
covenants to be performed or complied with by it on or prior to the Closing.
Seller shall have delivered to Buyer a certificate of its President, a Vice
President or Secretary, dated the Closing, to the foregoing effect; and

 

(c)No Law shall have been enacted, issued, promulgated, enforced or entered
which is in effect and has the effect of making the sale of the Assets by Seller
to Buyer or any of the other transaction contemplated by this Agreement illegal
or otherwise restraining, or prohibiting the consummation of the sale of the AIP
by Seller to Buyer or any of the other transactions contemplated by this
Agreement

 

ARTICLE 6

 

TERMINATION

 

6.1 Termination. This Agreement and the transactions contemplated hereby may be
terminated in any of the following ways at any time before 1st day of April,
2017, (the “Closing”) and in no other manner:

 

(a) By mutual written consent of Buyer, and the Seller; or

 

(b) If the Closing shall not have occurred on or before April 1, 2017;

 

6.2 Effect of Termination. In the event this Agreement is terminated pursuant to
Section 6.1, all further obligations of the parties hereunder shall terminate,
except for the obligations set forth in Sections (4.1) and (7.2), except that
nothing in this Section 6.2 shall relieve any party hereto of any liability for
breach of this Agreement prior to such termination.

 

ARTICLE 7

 

MISCELLANEOUS

 

7.1 Amendment, Extension and Waiver. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

7.2 Expenses. Each party shall pay its own legal, accounting and other
miscellaneous expenses incident to the negotiation, preparation and execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement.

 

7.3 Entire Agreement; No Third-Party Beneficiaries. This Agreement, and the
Exhibits and Schedules constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

7.4 Headings. The Article and Section headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

7.5 Notices. All notices, requests, demands and other communications made under
or by reason of the provisions of this Agreement shall be in writing and shall
be given by hand delivery, overnight air courier or facsimile transmission to
the parties at the addresses set forth below:

 



If to Bingham Canyon Corp:

Bingham Canyon Corp.

Att: Gary Grieco, President

10457 W 84th Terrace

Lenexa KS 66214

Email: ggrieco1@aol.com

 

With a copy to:

Alfred V Greco, PLLC

199 Main Street (Ste 602)

White Plains, NY 10601

Tel: 914-682-3030

Fax: 914-682-3035

Email: avglegal1@gmail.com

 

If to Annihilyzer, Inc.:

616 Cypress Creek Parkway, Suite 410

Houston, Texas 77090-3026

 

If to Diana Seifert:

711 New Pines Drive

Spring, Texas 77373

E-Mail: diana.seifert@primeits.com

 

If to Marty Paris:

302 Cherry Street

Lincolnton, NC 28092

E-Mail: marty.paris@annihilare.com

 



 

 

With a copy to:

 

Buckley, White, Castaneda & Howell, LLP

Att: Dan Castaneda, Esq.

2401 Fountainview Drive, Suite 901

Houston, Texas 77057

Tel: 713-789-7700

Fax: 713-789-7703

Email: dcastaneda@bwchlaw.com

 

Any such notice, request, demand or other communication shall be deemed to have
been received (i) when delivered, if delivered by hand or sent by facsimile,
(iii) sent by email with a confirming copy sent via certified mail return
receipt requested, or (iii) on the second (2nd) business day after dispatch, if
sent by overnight air courier.

 

7.6 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, legal representatives and
assigns, but this Agreement may not be assigned by any party without the written
consent of the other parties.

 

7.7 Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

7.8 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Texas, without
giving effect to the conflict of laws provisions thereof.

 

7.9 Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words "include", "includes" or "including" are used in this
Agreement they shall be deemed to be followed by the words "without limitation."
As used in this Agreement, the term "affiliate" shall have the meaning set forth
in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. The words
describing the singular number shall include the plural and vice versa, and
words denoting any gender shall include all genders and words denoting natural
persons shall include corporations and partnerships and vice versa.

 

7.10 Jurisdiction and Venue. THIS AGREEMENT SHALL BE GOVERNED BY THE SUBSTANTIVE
LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES.
The Parties hereby submit to the venue and jurisdiction of any State court or
Federal court of the United States of America presiding over or sitting in the
city of Houston, Texas, United States of America, and any appellate court from
any thereof, in any dispute, action or proceeding arising out of or relating to
this Agreement, and each of the Parties further agree that all claims in respect
of any dispute, action or proceeding may be heard and determined in such State
court or, to the extent permitted by law, in such Federal court. Each of the
parties agree that a final judgment in any such dispute, action or proceeding
shall be conclusive and may be enforced in other jurisdictions, by suit on the
judgment or in any other manner provided by law. The below signatories further
agree to hereby irrevocably and unconditionally waive any defense of an
inconvenient forum to the maintenance of any dispute, action or proceeding and
any right of jurisdiction on account of the place of residence or domicile.

 

7.11 Arbitration. It is the goal of the parties to maintain, at all times, a
constructive and positive relationship on the matters described above. However,
should any dispute arise between the parties relating to this Agreement, then
the parties believe that a prompt and fair resolution is in the interests of all
concerned is in their best interest. To this end, if any dispute arises out of
or relating to this Agreement in connection with the above described matters, or
any other matters related to this Agreement, then both parties agree to attempt
to resolve any dispute through informal negotiation. If the dispute cannot be
promptly settled through informal negotiation, then the parties agree as a
condition precedent before pursuing any legal or equitable action (excluding
matters that arise from legal or equitable injunction[s]) to first try in good
faith to settle the dispute by mediation administered by the American
Arbitration Association under its Commercial Mediation Procedures in effect at
the time of the dispute before resorting to arbitration, litigation, or some
other dispute resolution procedure. If the dispute is not resolved via
mediation, then the parties waive any right to bring a court action or have a
jury trial and agree that the dispute shall be submitted to binding arbitration
to be conducted in the city of Houston, Texas before the American Arbitration
Association ("AAA") in accordance with the Commercial Arbitration Rules of the
AAA in effect at the time of the dispute and governed by the Texas General
Arbitration Act (Texas Civil Practice & Remedies Code Chapter 171 et. seq.) as
it may be amended and construed by its courts. The parties further agree that
the arbitrator(s) selected will be Texas retired judges who presided over courts
located within the State of Texas, that the arbitrator(s) will follow the
substantive law of the State of Texas, that the arbitrator(s) shall apply the
facts concerning the dispute to that law, and that a judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The parties further agree that the award shall be made within nine
months of the filing of the notice of intention to arbitrate (demand), and the
arbitrator(s) shall agree to comply with this schedule before accepting
appointment. However, this time limit may be extended by agreement of the
parties or by the arbitrator(s) if necessary.

 

7.12 Specific Performance. Each of the parties acknowledges and agrees that the
other party would be damaged irreparably in the event the above section 7.11 of
this Agreement is not complied with in accordance with those specific terms or
otherwise is breached. Accordingly, each of the parties agrees that the other
party shall be entitled to seek an injunction or injunctions to prevent breaches
of section 7.11 (Arbitration) of this Agreement and to enforce specifically
section 7.11 of this Agreement and the terms and provisions hereof, in addition
to any other remedy to which it may be entitled, at law or in equity.

 

7.13 Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



 

ARTICLE 8

 

CERTAIN DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

"Act" means the Securities Act of 1933, as amended.

 

"Intellectual Property" means all patents and patent rights, trademarks and
trademark rights, trade names and trade name rights, service marks and service
mark rights, brand names, inventions, copyrights and copyright rights,
processes, formulae, trade dress, business and product names, logos, slogans,
trade secrets, industrial models, patterns, designs, methodologies, computer
programs and related documentation, technical information, manufacturing,
engineering and technical drawings and all pending applications for and
registrations of patents, trademarks, service marks and copyrights.

 

"Liabilities" means any and all debts, losses, expenses, liabilities, damages,
fines, costs, royalties, proceedings, deficiencies or obligations of any nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, due or to become due, and
whether or not resulting from third-party claims) and any out-of-pocket costs
and expenses (including attorneys, accountants or other fees) including any
liability for taxes.

 

"Liens" means all mortgages, pledges, security interests, deeds of trust, liens,
charges, options, conditional sales contracts, restrictions, easements, rights
of way, title defects or other encumbrances or restrictions of any nature
whatsoever.

 

"Material Adverse Effect" means any event, change, development, effect or
occurrence that has a material adverse effect on (i) the business, customers,
operations, properties, condition (financial or otherwise), assets or
Liabilities of

either party, or (ii) the ability of either party to consummate the transactions
contemplated by this Agreement.

 

"Person" means any corporation, individual, joint stock company, joint venture,
partnership, limited liability company, unincorporated association, Governmental
Authority, country, state or political subdivision thereof, trust or other
entity.

 

"Seller’s Shares" means the 1,500,000 shares of fully paid and non-assessable
restricted common stock delivered and issued to Annihilyzer, Inc., as a portion
of the Purchase Price.

 

"Seller's Knowledge" or "Knowledge of Seller" means the actual knowledge of

Annihilyzer, Inc.

 

“Tax” or “Taxes” refers to any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.

 

In Witness Whereof, the parties have set forth their signatures and seal this
[29]

day of November, 2016.

 

 



Bingham Canyon Corporation Annihilyzer, Inc. By/s/ Gary Grieco           By /s/
Marty Paris                Gary Grieco, President      Marty Paris, Director  

